Exhibit 10.6

Rodman & Renshaw Capital Group, Inc.

Rubin Lock-Up Agreement

November 1, 2011

Rodman & Renshaw Capital Group, Inc.

1251 Avenue of the Americas

New York, NY 10020

Attn: General Counsel

 

Re: Rodman & Renshaw Capital Group, Inc. – Lock-Up Agreement

Dear Sirs:

This Lock-Up Agreement is being delivered to you at your request in connection
with the Securities Purchase Agreement (the “Purchase Agreement”) dated October
31, 2011 and entered into by Rodman & Renshaw Capital Group, Inc. (the
“Company”) with respect to the issuance by the Company of (i) 10% senior secured
convertible debentures (the “Debentures”) which will, among other things, be
convertible into shares of Common Stock (as defined below) and (ii) warrants
which will be exercisable to purchase shares of Common Stock. “Common Stock”
means (i) the shares of common stock, $0.001 par value per share, of the Company
and (ii) any capital stock into which such common stock shall have been changed
or any share capital resulting from a reclassification of such common stock.

The undersigned represents and warrants that the undersigned has beneficial
ownership (whether sole or shared), within the meaning of Section 13 of the
Securities Exchange Act of 1934, as amended (the “1934 Act”), and the rules and
regulations of the Securities and Exchange Commission (the “SEC”) promulgated
thereunder, of, in the aggregate, 14,211,683 shares of Common Stock, which
consists of the following securities:

(i)                  1,500,000 shares of Common Stock underlying Restricted
Stock Units (“RSUs”) of the Company that represent a right to acquire shares of
Common Stock but do not confer a right to vote and impose restrictions on the
right to dispose of the underlying shares of Common Stock; and

(ii)                12,711,683 shares of Common Stock owned by Paul Revere, LLC.

Except for the foregoing specified RSUs and shares of Common Stock, the
undersigned has no direct or indirect interest in any securities of, or related
to, the Company.

The undersigned agrees with the Company that until at least 50% of the original
principal amount of all the Debentures issued pursuant to the Purchase Agreement
no longer remain outstanding (such date, the “Trigger Date”), the undersigned
will not (i) sell, offer to sell, contract or agree to sell, hypothecate,
pledge, grant any option to purchase, make any short sale or otherwise dispose
of or agree to dispose of, directly or indirectly, or establish or increase a
“put equivalent position” or liquidate or decrease a “call equivalent position”
(each within the meaning of Section 16 of the 1934 Act and the rules and
regulations of the SEC promulgated thereunder)

 

--------------------------------------------------------------------------------



with respect to any securities of the Company that are owned, directly or
indirectly, by the undersigned (including holding as a custodian) or with
respect to which the undersigned has any beneficial ownership within the rules
and regulations of the SEC or (ii) enter into any swap or other arrangement that
transfers to another, in whole or in part, any of the economic consequences of
ownership of any securities of the Company that are owned, directly or
indirectly, by the undersigned (including holding as a custodian) or with
respect to which the undersigned has any beneficial ownership within the rules
and regulations of the SEC, whether any such transaction is to be settled by
delivery of such securities, in cash or otherwise, (collectively, the
“Undersigned’s Shares”, and such transactions, the “Restricted Transactions”).

During the period commencing on the Trigger Date and ending on the date no
Debentures remain outstanding, neither the undersigned nor any of the Other
Lock-Up Parties, individually or in the aggregate, directly or indirectly, shall
in any calendar month enter into or effectuate one or more Restricted
Transactions involving an aggregate of more than 20% of the prior calendar
month’s aggregate trading volume (as reported by Bloomberg, L.P.) of the Common
Stock on the Trading Market (as defined in the Purchase Agreement) in which the
Common Stock is listed or designated for quotation as of such date of
determination. “Other Lock-Up Parties” means, collectively, (i) all the other
Persons (as defined in the Purchase Agreement) listed on Schedule 3.1(p) to the
Purchase Agreement who have entered into the agreements set forth on such
schedule, (ii) all the Persons who agree to be bound in writing by the
restrictions set forth in such agreements and (iii) all the Persons who agree to
be bound in writing by the restrictions set forth in this Lock-Up Agreement.

The foregoing restriction is expressly agreed to and precludes the undersigned
or any affiliate of the undersigned from engaging in any hedging or other
transaction which is designed to or which reasonably could be expected to lead
to or result in a sale or disposition of any of the Undersigned’s Shares (or any
shares equivalent in number to any of such Shares) even if the Undersigned’s
Shares (or such shares) would be disposed of by someone other than the
undersigned. Such prohibited hedging or other transactions would include,
without limitation, any short sale or any purchase, sale or grant of any right
(including, without limitation, any put or call option) with respect to any of
the Undersigned’s Shares or with respect to any security that includes, relates
to, or derives any significant part of its value from the Undersigned’s Shares
or their economic equivalent.

Notwithstanding the foregoing, the undersigned may transfer the Undersigned’s
Shares (i) as a bona fide gift or gifts, provided that the donee or donees
thereof agree to be bound in writing by the restrictions set forth herein or
(ii) to any trust for the direct or indirect benefit of the undersigned or the
immediate family of the undersigned, provided that the trustee of the trust
agrees to be bound in writing as to such trust by the restrictions set forth
herein, and provided further that any such transfer shall not involve a
disposition for value. For purposes of this Lock-Up Agreement, “immediate
family” shall mean any relationship by blood, marriage or adoption, not more
remote than first cousin. The undersigned agrees, to the extent the undersigned
has any right to do so, to keep the Undersigned’s Shares free and clear of any
and all liens, encumbrances and claims whatsoever. The undersigned also agrees
and consents to the entry of stop-transfer instructions with the Company’s
transfer agent and registrar against the transfer of the Undersigned’s Shares
except in compliance with the foregoing restrictions.

2

 

--------------------------------------------------------------------------------



The undersigned understands and agrees that this Lock-Up Agreement is
irrevocable and shall be binding upon the undersigned’s heirs, legal
representatives, successors, and assigns. Neither this Lock-Up Agreement nor any
provision hereof may be amended, terminated or waived in any manner or respect.

This Lock-Up Agreement is the entire agreement between the parties concerning
the subject matter contained herein and supersedes all prior agreements and
understandings, whether or not written, with respect to such subject matter.
This Lock-Up Agreement is not intended to confer upon any Person other than the
parties hereto any rights or remedies hereunder.

 

This Lock-Up Agreement may be executed in two counterparts, each of which shall
be deemed an original but both of which shall be considered one and the same
instrument.

This Lock-Up Agreement will be governed by and construed in accordance with the
laws of the State of New York, without giving effect to any choice of law or
conflicting provision or rule (whether of the State of New York or any other
jurisdiction) that would cause the laws of any jurisdiction other than the State
of New York to be applied. In furtherance of the foregoing, the internal laws of
the State of New York will control the interpretation and construction of this
Lock-Up Agreement, even if under such jurisdiction’s choice of law or conflict
of law analysis, the substantive law of some other jurisdiction would ordinarily
apply.

For clarification purposes and without limiting anything contained herein, this
Lock-Up Agreement applies to all securities of the Company as to which the
undersigned (i) has record or beneficial ownership (whether sole or shared),
(ii) acquires record or beneficial ownership (whether sole or shared) after the
date hereof or (iii) has a direct or indirect pecuniary interest (within the
meaning of Section 16 of the 1934 Act and the rules and regulations of the SEC
promulgated thereunder).

To the extent that the undersigned owns or controls, directly or indirectly,
shares of Common Stock (including, without limitation, through any entity) or
interests, directly or indirectly, in any entity that owns directly or
indirectly any shares of Common Stock, the undersigned agrees that (i) this
Lock-Up Agreement shall apply to such shares of Common Stock and any interest in
any such entity, (ii) the undersigned shall cause such shares of Common Stock to
be held and treated fully in accordance with the terms and conditions of this
Lock-Up Agreement so that this Lock-Up Agreement is applicable to such shares of
Common Stock, and (iii) the undersigned shall cause such interest to be held and
treated fully in accordance with the terms and conditions of this Lock-Up
Agreement so that this Lock-Up Agreement is applicable to such interests.

Further, the undersigned agrees, to the extent the undersigned has any right to
do so, to cause Paul Revere, LLC to comply with the provisions of its lock-up
agreement, and any other lock-up agreement it may have, with the Company.

[signature page follows]

 

3

--------------------------------------------------------------------------------

 
 

Very truly yours,

______________________________

Exact Name of Stockholder

______________________________

Authorized Signature

______________________________

Title

 

Agreed to and Acknowledged:

 

Rodman & Renshaw Capital Group, INC.

 

 

By:

_______________________

 

Name:

 

Title:

 

 

 

--------------------------------------------------------------------------------

